Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-13 and 16-17 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in claim 1 and dependent claims, the primary reason for the allowance is the following inventive features of the electric rotating machine including:  
first magnetic flux adjusters [24a, 24b] configured to be provided on both side surfaces in the rotation direction of the first claw- shaped magnetic pole piece to reduce the distance between the first claw-shaped magnetic pole piece and the second claw-shaped magnetic pole piece; 
second magnetic flux adjusters [25a, 25b] configured to be provided on both side surfaces in the rotation direction of the second claw-shaped magnetic pole piece to reduce the distance between the claw-shaped magnetic pole piece and the second claw-shaped magnetic pole piece; 
a pair of first chamfers [26a, 26b] configured to be provided on both end sides in the rotation direction on the stator side surface of the first claw-shaped magnetic pole piece; and 
a pair of second chamfers [27a, 27b] configured to be provided on both end sides in the rotation direction on the stator side surface of the second claw-shaped magnetic pole piece;
wherein the shapes of the first chamfer [26a] and the second chamfer [27a], which are adjacent to the inter-magnetic pole [22a] where the permanent magnet [23] is inserted, are configured to be different from those of the first chamfer [26b] and the second chamfer [27b], which are adjacent to an inter-magnetic pole [22b] where the permanent magnet is not inserted; and 
the shapes of the first magnetic flux adjuster [24a] and the second magnetic flux adjuster [25a], which are adjacent to the inter-38 / 43magnetic pole [22a] where the permanent magnet [23] is inserted, are configured to be different from those of the first magnetic flux adjuster [24b] and the second magnetic flux adjuster [25b], which are adjacent to the inter-magnetic pole [22b] where the permanent magnet is not inserted.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834